Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 6, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 6, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01219-CV
____________
 
IN RE DANNY HILAL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 22, 2004, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator seeks, among other
relief, to have this court direct the Honorable Brent Gamble, presiding judge
of the 270th District Court in Harris County, to declare a writ of execution
and constable=s bill of sale void.  Relator also filed a motion for temporary
relief, seeking to have this court stay all proceedings below.  See Tex.
R. App. P. 52.10.  On December 23,
2004, this court denied the motion for emergency stay.  
Relator has
not established that he is entitled to mandamus relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 




Petition Denied
and Memorandum Opinion filed January 6, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.